Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.   A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 10/20/21 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendment, remarks, and 1.132 declaration of Inventor Blumberg, filed 10/20/21, have been entered.

2.   Claim 35 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to  non-elected inventions.

Claims 26-34 and 36-40 are under examination.
 
3.   The abstract remains objected to.  The abstract filed 5/07/21 was not submitted on a separate sheet of paper as is required.

4.   The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.   Claims 26-34 and 36-40 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Curran et al. (2010, IDS) in view of WO 2010/125571 (IDS).

Curran et al. teach the treatment of cancer comprising the administration of an anti-PD-1 blocking antibody (see particularly 4276, column 1).  The reference further teaches that the administration of two blocking antibodies can provide synergistic results compared to the administration of just a single antibody blocking agent (see particularly the paragraph spanning pages 4275, the Abstract, and the Discussion).  The reference further suggest that the most effective combination therapies would likely function through “distinct nonredundant mechanisms” 
“To allow tumor-infiltrating T cells the capacity to expand, kill, and produce inflammatory cytokines within the tumor microenvironment appears to require simultaneous blockade of multiple negative costimulatory receptors.”

	The reference differs from the claimed invention only in that it does not teach administration of an anti-CEACAM1 antibody as the second blocking antibody.

	WO 2010/125571 teaches the administration of a CEACAM1 blocking antibody for the treatment of cancer (see particularly, page 12).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the administration of the anti-PD-1 antibody of Curran et al. with the anti-CEACAM1 antibody of WO 2010/125571 for the effective treatment of cancer.  The combining of known equivalents, in this case anti-cancer agents, for the same purpose, e.g., the treatment of cancer, has long been held obvious, see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069 (CCPA 1980) and MPEP 2144.06 and would have fallen well within the purview of the ordinarily skilled artisan at the time of the invention.  Moreover, Curran et al. also teaches that the combining of agents can have synergistic results compared to the administration of a single anti-cancer agent, thus, rendering the combination therapy of the claims further obvious (see, particularly the author’s conclusion).  Claim 31 is included in the rejection because it recites the CEACAM1 extracellular region, an obvious target for a blocking antibody to bind.  Claims 30 and 37 are included in the rejection as they recite the ligand-interactive regions which would be obvious targets for in vivo antibody binding and signaling blockade. Claims 32 and 38 are included in the rejection as they recite the IgV extracellular regions of CEACAM1 and PD-1 (respectively), i.e., the ligand-interactive regions, which would be obvious targets for in vivo antibody binding and signaling blockade.

Applicant’s arguments filed 10/20/21, have been fully considered but are not found persuasive.  Citing Teraj et al. (2017) Applicant argues:
“The Office has erred in not considering all of the evidence presented”.


Applicant alleges that the examiner has, “dismiss[ed] Figure 16”.

The figure was previously addressed.  Note that there is no showing of synergy (increase in in vitro TNFα is not necessarily synergistic), the experiment is not properly controlled (there is no showing of the results employing an anti-PD-1 antibody alone), and regardless, increased in vitro TNFα production in a single experimental system comprises an unpersuasive showing of a synergistic method of treating cancer, all cancers, as claimed. 

Applicant cites Figure 7E of Exhibit 1 and showing data regarding the use of anti-PD-1 antibody alone.

No person of ordinary skill in the art would cite data from one experiment in relation to a data from a second experiment.  Moreover, the  experiment of Figure 16 relates to in vitro TNFα production whereas the data of Figure 7E of Exhibit 1 relates to tumor size.

Applicant argues that the data is unexpected, because they say it’s unexpected, indeed the data is alleged to be synergistic.

Applicant’s unsupported opinion, an opinion that is clearly at odds with the cited prior art, is not persuasive.

Applicant alleges the use of impermissible hindsight.

Regarding the use of hindsight, in response to Applicant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).




The use of Fvax in the claimed method is not excluded.  Regardless, the authors also teach that Gvax likely induced a “dominant suppressive mechanism” possibly do to an increase in tolerogenic cytokines such as TGFβ (paragraph spanning pages 4279-4280.

Applicant alleges:
“Take (sic) as a whole, Curran explicitly teaches that a pairwise combination of antibodies will not itself provide any increase in therapeutic effect. Further combining those antibodies with a vaccine might provide an effect, but the odds of that happening are no better than random chance and by Curran’s own admission were not actually explicable even in the face of experimental data.”

The reference comprises no such teaching.  While such may comprise applicant’s opinion, citing the reference as teaching such, when it does not, does not comprise a persuasive argument.

And as set forth previously, consider the title of the reference:
“PD-1 and CTLA-4 combination blockade expands infiltrating T cells and reduces regulatory T and myeloid cells within B16 melanoma tumors”.
 
Inventor Blumberg’s 1.132 declaration will be addressed next.

When considering the probative value of a 1.132 declaration the Examiner must consider several factors.  Included in those factors are the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion (MPEP 716.01(c)). 
 
Regarding the Declarant’s interest in the outcome, said Declarant is an Inventor and therefore has an obvious interest in the outcome of the case.  Regarding the factual support provided, said support will be considered in light of the 
The inventor alleges:
“Used alone, the anti-CEACAM1 and anti-PD1 antibodies have little or no effect on the proliferation of CD8+ T cells or CD4+ T cells obtained from a tumor, as compared to the ISO control.  However, when used in combination, the anti-CEACAM1 and anti-PD1 antibodies truly exhibit dramatic synergy and effectively promote proliferation of these anti-tumor cells.”

The inventors FACS plots of section 7 fail to show any results employing an anti-CEACAM1 antibody alone.  Moreover, there is no description whatsoever of the actual experiment, but it is clear that no treatment of cancer, i.e., the invention of the claims, is involved.

In section 9 the inventor cites experiments performed by the protocols of Huang et a. (sic), Nature 2015.

A review of the massive text reveals what appears to be a single relevant sentence:
“In a therapeutic model, blockade of CEACAM1 synergized with PD-1 inhibition (Extended Data Fig. 7d, e)” (page 388).

First, the cited figure does not show.  Moreover, the reference seems to generally concern the interactions of CEACAM1 and TIM-3.  Regardless, said conclusion does not appear to be supported by any data, and thus, by itself, provides insufficient support for a claim of unexpected results.

6.   No claim is allowed.

7.   All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this 

8.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



G.R. Ewoldt, Ph.D., 2/17/22
Primary Examiner
Technology Center 1600 
/G. R. EWOLDT/Primary Examiner, Art Unit 1644